


Exhibit 10.4

 

SECOND AMENDMENT dated as of October 21, 2016  (this “Amendment”) to the 5-Year
Credit Agreement dated as of November 10, 2011 (the “Credit Agreement”), among
INTERNATIONAL BUSINESS MACHINES CORPORATION (“IBM”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, the Subsidiary Borrowers parties thereto (the
“Subsidiary Borrowers”), the Lenders parties thereto, and the Syndication Agents
and Documentation Agents named therein. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

RECITALS

 

WHEREAS, IBM has requested that the Credit Agreement be amended as set forth
herein.

 

WHEREAS, pursuant to, and in compliance with the requirements of, Section 11.1
of the Credit Agreement, the Required Lenders are willing to agree to this
Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement.   As of the Second Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

 

(a)  By adding the following defined terms to Section 1.1 thereof in the
appropriate alphabetical order:

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)  By amending the definition of “Defaulting Lender” to add the following
words immediately after the words “the subject of a Bankruptcy Event”:

 

“or a Bail-In Action”

 

(c)  By amending the definition of “Eurodollar Rate” to replace the words “the
rate of interest determined on the basis of the rate for deposits in Dollars”
with the following words:

 

“the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars)”

 

(d)  By amending the definition of “Eurodollar Rate” to add the following
sentence to the end thereof:

 

“Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.”

 

(e)  By amending the penultimate paragraph of Section 2.22 to add the following
words immediately after the words “Bankruptcy Event”:

 

“or a Bail-In Action”; and

 

(f)  By adding the following new Section 11.26:

 

11.26  EU Bail-In.

 

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender deemed to be an EEA
Financial Institution arising under this Agreement may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership

 

2

--------------------------------------------------------------------------------


 

will be accepted by it in lieu of any rights with respect to any such liability
under this Agreement; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 2.  Conditions to Effectiveness of Second Amendment.  This Amendment
shall become effective on the first date (the “Second Amendment Effective Date”)
on which the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the signatures of
IBM, the Subsidiary Borrowers and Lenders representing the Required Lenders.

 

SECTION 3.  Effects on Credit Agreement.  Except as specifically amended herein,
all provisions of the Credit Agreement shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.  Except as
otherwise expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under the Credit Agreement or constitute
a waiver of or consent to any departure from any term or provision of the Credit
Agreement  or to any further or future action on the part of IBM or the
Subsidiary Borrowers that would require a waiver or consent of the Required
Lenders or the Administrative Agent.

 

SECTION 4.  Expenses.  IBM shall reimburse the Administrative Agent for all
reasonable and documented out-of-pocket costs and expenses, including,
reasonable and documented attorneys’ fees, in connection with or relating to
this Amendment.

 

SECTION 5.  Integration.  This Amendment represents the agreement of IBM, the
Subsidiary Borrowers, the Administrative Agent and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein.

 

SECTION 6.  GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 7.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with IBM and the Administrative Agent.

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

By:

/s/ Simon Beaumont

 

Title:

Vice President and Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Lender,

 

 

 

By:

/s/ Donatus O. Anusionwu

 

Title:

Vice President

 

 

 

BNP PARIBAS

 

 

 

By:

/s/ Mathew Harvey

 

Title:

Managing Director

 

and

 

By:

/s/ Todd Rogers

 

Title:

Director

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ James Walsh

 

Title:

Vice President and Managing Director

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Mark Gronich

 

Title:

Authorized Signatory

 

 

 

MIZUHO BANK, LTD.

 

 

 

By:

/s/ Daniel Guevara

 

Title:

Authorized Signatory

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Mukesh Singh

 

Title:

Vice President

 

 

 

BARCLAYS BANK PLC

 

 

 

By:

/s/ Christopher M. Aitkin

 

Title:

Assistant Vice President

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

By:

/s/ Ming K. Chu

 

Title:

Director

 

and

 

By:

/s/ Virginia Cosenza

 

Title:

Vice President

 

 

 

HSBC Bank USA N.A.

 

 

 

By:

/s/ Jonathan Yip

 

Title:

Vice President

 

 

 

Wells Fargo Bank, N.A.

 

 

 

By:

/s/ Sid Khanolkar

 

Title:

Director

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

By:

/s/ Lillian Kim

 

Title:

Director

 

 

 

BANCO SANTANDER, S.A.

 

 

 

By:

/s/ Federico Robin

 

Title:

Executive Director

 

and

 

By:

/s/ Paloma Garca Castro

 

Title:

Associate

 

 

 

COMMERZBANK AG, NEW YORK BRANCH

 

 

 

By:

/s/ Tom H.S. Kang

 

Title:

Director

 

and

 

By:

/s/ Justin Hull

 

Title:

Associate

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

By:

/s/ Christopher Day

 

Title:

Authorized Signatory

 

and

 

By:

/s/ Karim Rahimtoola

 

Title:

Authorized Signatory

 

 

 

Goldman Sachs Bank USA

 

 

 

By:

/s/ Mehmet Barlas

 

Title:

Authorized Signatory

 

5

--------------------------------------------------------------------------------


 

 

ING Bank N.V., Dublin Branch

 

 

 

By:

/s/ Barry Fehily

 

Title:

Managing Director

 

and

 

By:

Sean Hassett

 

Title:

Director

 

 

 

SOCIETE GENERALE

 

 

 

By:

/s/ Kimberly Metzger

 

Title:

Director

 

 

 

U.S. Bank National Association

 

 

 

By:

/s/ Patrick McGraw

 

Title:

Senior Vice President

 

 

 

UniCredit Bank AG, New York Branch

 

 

 

By:

/s/ Filippo Pappalardo

 

Title:

Managing Director

 

and

 

By:

/s/ Bryon Korutz

 

Title:

Associate Director

 

 

 

Bank of China, New York

 

 

 

By:

/s/ Haifeng Xu

 

Title:

Executive Vice President

 

 

 

Mitsubishi UFJ Trust and Banking Corporation

 

 

 

By:

/s/ Kota Goto

 

Title:

Senior Vice President

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

 

By:

/s/ Robert Grillo

 

Title:

Director

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Michael Richards

 

Title:

Senior Vice President

 

 

 

Standard Chartered Bank

 

 

 

By:

/s/ Steven Aloupis

 

Title:

Managing Director

 

6

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation

 

 

 

By:

/s/ David W. Kee

 

Title:

Managing Director

 

 

 

 

Toronto Dominion (New York) LLC

 

By:

/s/ Annie Dorval

 

Title:

Authorized Signatory

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

 

NEW YORK BRANCH

 

 

 

 

By:

/s/ Brian Crowley

 

Title:

Managing Director

 

and

 

By:

/s/ Cara Younger

 

Title:

Director

 

 

 

 

Banco Bradesco S.A., New York Branch

 

 

 

 

By:

/s/ Mauro Lopes

 

Title:

Manager

 

and

 

By:

/s/ Adrian de A. da Graca e Costa

 

Title:

Manager

 

 

 

 

Canadian Imperial Bank of Commerce, New York Branch

 

 

 

 

By:

/s/ Robert Robin

 

Title:

Authorized Signatory

 

and

 

By:

/s/ Zhen Ma

 

Title:

Authorized Signatory

 

 

 

 

Danske Bank A/S

 

 

 

 

By:

/s/ Merete Ryvald-Christensen

 

Title:

Chief Loan Officer

 

and

 

Name:

/s/ Gert Carstens

 

Title:

Senior Loan Manager

 

 

 

 

Industrial and Commercial Bank of China Limited

 

New York Branch

 

 

 

 

By:

/s/ Yuanyuan Peng

 

Title:

Vice President

 

and

 

By:

/s/ Dayi Liu

 

Title:

Director

 

7

--------------------------------------------------------------------------------


 

 

Lloyds Bank plc

 

 

 

By:

/s/ Erin Walsh

 

Title:

Assistant Vice President, Transaction Execution

 

and

 

By:

/s/ Joel Slomko

 

Title:

Assistant Vice President, Transaction Execution

 

 

 

 

Raiffeisen Bank International AG

 

 

 

 

By:

/s/ Martina Soudek

 

Title:

Director

 

and

 

By:

/s/ Christina de Cicillia

 

Title:

Director

 

 

 

 

State Street Bank and Trust Company

 

 

 

 

By:

/s/ Andrei Bourdine

 

Title:

Vice President

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr.

 

Title:

Vice President

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Sophia E. Love

 

Title:

Senior Vice President

 

8

--------------------------------------------------------------------------------
